Tom Glaze, Justice, concurring in part, dissenting in part. I agree with the conclusion reached by the majority that the voters failed to validly authorize the use of excess jail bond funds to help pay for courthouse improvements. At the November 8, 1988 General Election, the voters of Pope County were presented with two distinct propositions, viz., (1) whether the voters approved of issuing bonds under Amendment 62 to the Arkansas Constitution for financing courthouse improvements and (2) whether surplus tax collections from an earlier bond issue approved by the voters for jail construction could be used to underwrite a portion of the costs of the courthouse improvements. Unfortunately, while these were two separate and distinct propositions, the question appearing on the ballot offered the voters only one choice — whether they approved the issuance of Amendment 62 bonds to finance the cost of courthouse improvements which would also be paid in part from excess or leftover proceeds of the tax earlier levied to pay for jail construction bonds issued pursuant to Amendment 17. The general rule is that two or more distinct propositions cannot be submitted as a single question. See 29 C.J.S. Elections, § 170 (1965); 26 Am. Jur. Elections § 222 (1966). If, however, a natural relationship exists between the objects to be voted for, they can be submitted in one proposition. Id. Amendment 62 is clearly in accordance with the foregoing general rule since it provides that, if more than one purpose for calling or holding the election is proposed, each proposition shall be stated separately on the ballot. Under the situation presented here, I see no natural relationship between the proposition regarding Amendment 62 bond issue for courthouse improvements and those involving tax monies left from the county’s prior jail project. One proposition calls for issuance of bonds for the sole purpose of funding courthouse improvements under Amendment 62. The second proposition has no connection with the Amendment 62 bond issue except a forced one — whether surplus funds from the taxes levied for a prior jail bond shall be used to help pay for the courthouse improvements proposed under the new bond issue. Because the Pope County voters were not given the opportunity to vote separately on the two foregoing propositions, I agree with the majority that the voters never approved the diversion of excess jail bond funds to pay for part of the courthouse improvements. However, I disagree with the majority’s conclusion on appellant’s second point for reversal. Appellant argues that since the county’s enabling ordinance authorizing issuance of the bonds did not specifically describe the acquisition of land and construction of parking facilities, such action by the county quorum court violated Amendment 62 and its enabling legislation. In this connection, Ark. Code Ann. § 14-164-308 (1987) provides that an ordinance authorizing the issuance of bonds must specify the purpose or purposes for which the bonds are to be issued. However, Ark. Code Ann. § 14-164-304 (1987) provides that the bond issue provisions shall be construed liberally to effect the legislative intent and that “all powers herein shall be broadly interpreted to effectuate the intent and purposes and not a limitation of powers.” The case of Railey v. City of Magnolia, 197 Ark. 1047, 126 S.W.2d 273 (1939), involved a bond ordinance which failed to provide that the funds would be used for equipment as well as for the construction of a hospital. The taxpayers argued that the election was ineffective and it was held for the purpose only of determining whether a hospital should be erected, because the ordinance made no reference to its equipment. In rejecting the taxpayer’s argument, the court held that authority to erect a hospital would imply authority to equip it. The court further stated that a hospital would require the essential equipment to make it functional as such, and authorization to erect a hospital would import authority to equip it. Here, in giving § 14-164-308 its broadest interpretation so as not to limit Pope County’s power in issuing bonds, I believe the county’s ordinance, when providing for a new courthouse building (annex) and renovations to the existing Pope County Courthouse, implies the authority to provide access to the new facility. Undoubtedly, a new courthouse facility with additional employees will require added access in the form of parking facilities. No evidence was offered to show that the existing parking lot could meet access needs for the new courthouse facility. Contrary to what appears to be the majority court’s view, I am convinced that in this day-in-time, parking lot access is an implied need or essential to the construction of a new building. Therefore, I would uphold the chancellor’s holding to this effect. For the reasons stated, I would reverse only that part of the chancellor’s decision which upheld the use of the excess funds from the prior jail project, because I believe that issue should have been presented and approved by the voters as a separate proposition on the November 8, 1988 ballot. Hays, J., joins this opinion.